     Case 1:02-cv-00785-HSO-RHW Document 429 Filed 06/23/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI


   NORTHROP GRUMMAN SHIP
   SYSTEMS, INC., f/k/a INGALLS
   SHIPBUILDING, INC.,

                   Plaintiff,

   SIDNEY A. BACKSTROM, et al.

                   Intervenor Plaintiffs              Civil Case No. 1:02-cv-00785-HSO-RHW

            v.

   THE MINISTRY OF DEFENSE OF THE
   BOLIVARIAN REPUBLIC OF
   VENEZUELA,

                   Defendant.


                           PLAINTIFF’S MOTION FOR RELIEF
                     PURUSANT TO 28 U.S.C. § 1610(C) AND 28 U.S.C. § 1963

       Northrop Grumman Ship Systems, Inc., f/k/a Ingalls Shipbuilding, Inc., and now known

as Huntington Ingalls Incorporated (“Plaintiff” or “Huntington Ingalls”), by and through the

undersigned counsel, respectfully submits its Motion for Relief Pursuant to 28 U.S.C. § 1610(c)

and 28 U.S.C. §1963 as follows:

       1.        Huntington Ingalls moves for an order pursuant to 28 U.S.C. § 1610(c), determining

that a reasonable period of time has elapsed since this Court’s June 4, 2020, Final Judgment, see

ECF No. 425, such that Huntington Ingalls may seek to attach Venezuelan assets to aid in the

execution of the Court’s judgment (the “Judgment”). Section 1610(c) of the Foreign Sovereign

Immunities Act (“FSIA”) provides that, when a judgment has been entered against a foreign state,

no attachment of that state’s property in the United States in execution of the judgment may occur

until “the court has . . . determined that a reasonable period of time has elapsed following the entry


                                                  1
     Case 1:02-cv-00785-HSO-RHW Document 429 Filed 06/23/20 Page 2 of 3




of judgment . . . .” 28 U.S.C. § 1610(c). A “reasonable” period of time has passed in this case and

the Venezuela has failed to show any effort or intention of paying Huntington Ingalls pursuant to

this Court’s judgment and the underlying arbitration award (the “Award”).

       2.      Huntington Ingalls further moves for an order pursuant to 28 U.S.C. § 1963

permitting, for good cause, Huntington Ingalls to register the Court’s Judgment in other judicial

districts of the United States, and specifically in the District of Delaware. Section 1963 provides

that a “judgment in an action for the recovery of money or property entered in any . . . district court

. . . may be registered by filing a certified copy of the judgment in any other district . . . when the

judgment has become final by appeal or expiration of the time for appeal or when ordered by the

court that entered the judgment for good cause shown.” 28 U.S.C. § 1963. Huntington Ingalls has

not identified any assets in this district belonging to Venezuela against which it will be possible to

execute the Judgment. It has, however, identified such assets in the District of Delaware. Indeed,

multiple judgment and award creditors of Venezuela’s are already seeking to execute against those

same Delaware assets. Good cause therefore exists for this Court to grant Huntington Ingalls

permission to register the Judgment in the District of Delaware.

       3.      In further support of this motion is the attached Declaration of Alexander A. Yanos

– 5th Declaration.

       Further reasons for granting the relief sought are discussed in detail in Huntington Ingalls’

supporting Memorandum of Law.

Dated: June 23, 2020                                   Respectfully submitted,

                                                       /s/Richard P. Salloum
                                                       Richard P. Salloum
                                                       FRANKE & SALLOUM, PLLC
                                                       P. O. Drawer 460
                                                       10071 Lorraine Road (39503)
                                                       Gulfport, MS 39502



                                                  2
Case 1:02-cv-00785-HSO-RHW Document 429 Filed 06/23/20 Page 3 of 3




                                    Tel: 228-868-7070
                                    Fax: 228-868-7090
                                    rps@frslaw.com

                                    Alexander Yanos (pro hac vice)
                                    Carlos Ramos-Mrosovsky (pro hac vice)
                                    Rajat Rana (pro hac vice)
                                    ALSTON & BIRD LLP
                                    90 Park Avenue
                                    New York, NY 10016
                                    Tel: 212-210-9400
                                    Fax: 212-210-9444
                                    alex.yanos@alston.com
                                    carlos.ramos-mrosovsky@alston.com
                                    rajat.rana@alston.com

                                    Kenneth A. O’Brien (pro hac vice)
                                    SHEPPARD, MULLIN, RICHTER &
                                    HAMPTON
                                    333 South Hope St., 43rd Floor
                                    Los Angeles, CA 90071
                                    213-617-5402
                                    Fax: 213-443-2805
                                    kaobrien@smrh.com

                                    Counsel for Plaintiff Huntington Ingalls
                                    Incorporated




                                3
